DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 03/06/2020.
Claims 1 – 24 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9 – 14, 17 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olds et al (U.S. 2008/0046405 A1).
♦As per claims 1, 9, 17,
Olds discloses a system, method for providing suggestions of terms, comprising:
“a data store storing a sound index and a corpus of documents” See Fig. 1, Data source 108 of Olds.
“a processor; a non-transitory computer-readable medium storing instructions for, in response to receiving an original term” See Fig. 2, 3, and 7, paragraph 0016, 0018 of Olds [“wherein the query is received”; “Candidate generation module 302 accesses lexicon 310 and query log lexicon 312 to generate a candidate list 314 of candidate spellings for each term in query 106”].
“determining a frequency of appearance of the original term in the corpus of documents” See paragraph 0018, 0025 of Olds [“The indication of frequency can be useful in generating candidate spellings and/or ranking candidate spellings”].
“determining a set of candidate terms, each candidate term having a sound code that is the same as a sound code for the original term and appearing more frequently in the corpus of document than the frequency of appearance of the original term in the corpus of documents” See paragraph 0018, 0025 of Olds [“The indication of frequency can be useful in generating candidate spellings and/or ranking candidate spellings”]; See abstract, paragraph 0016 – 0022
“ranking the set of candidate terms based on a comparison of each candidate term with the original term” See abstract, paragraph 0027 of Olds [“a ranking model can be developed to rank candidate suggestions to be presented to a user”].
“selecting a number of the candidate terms based on the ranking of the candidate terms” See abstract, paragraph 0027 of Olds [“a ranking model can be developed to rank candidate suggestions to be presented to a user”].
“providing the selected candidate terms as suggestions for the original term” See Fig. 3 of Olds wherein Suggestions are rendered to the user.
♦As per claims 2, 10, 18,
“wherein determining a set of candidate terms comprises generating the sound code for the original search term according to a phonetic encoder and searching the sound index based on the sound code and the frequency of the original term ta determine the set of candidate terms, each of the set of candidate terms having the same sound code as the original term and the frequency greater than the frequency of the original term” See paragraph 0018, 0025 of Olds [“The indication of frequency can be useful in generating candidate spellings and/or ranking candidate spellings”]; See abstract, paragraph 0016 – 0022 of Olds wherein candidate suggestions are generated based on phonetic encoding, and the frequencies.
♦As per claims 3, 11, 19,
“wherein the phonetic encoder is an Exact Mach, Metaphone, Double Metaphone, Soundex, Caverphone or Daitch-Mokotoff encoder” See paragraph 0020 of Olds [“One example phonetic encoding algorithm is referred to as metaphone, which codes words phonetically to consonant sounds. For example, one metaphone algorithm phonetically metaphone algorithm, referred to as double metaphone, phonetically reduces English words to twelve (12) consonant sounds”].
♦As per claims 4, 12, 20, 
“wherein the set of candidate terms are ranked based on a sound edit distance and the sound edit distance for a candidate term is based on a number of operations required to transform a first phoneme sequence of the candidate term to a second phoneme sequence of the original term” See paragraph 0019, 0023 of Olds [“One example measure of similarity is referred to as Edit Distance (ED), which can be used to estimate similarity between two strings, for example a string in query 106 and a string in lexicon 310 and/or lexicon 312. For example, candidates can include all words in lexicon 310 and/or lexicon 312 having an edit distance below a threshold. If desired, a weighted edit distance function can be used wherein costs for edit operations can be different depending on relative positions of keys on a keyboard”].
♦As per claims 5, 13, 21,
“wherein the sound edit distance is weighted based on a type of the operations required to transform the first phoneme sequence to the second phoneme sequence” paragraph 0019, 0023 of Olds [“If desired, a weighted edit distance function can be used wherein costs for edit operations can be different depending on relative positions of keys on a keyboard”].
♦As per claims 6, 14, 22,
“wherein the candidate terms are ranked based on the frequency of each candidate term” See abstract, paragraph 0027 of Olds [“a ranking model can be developed to rank candidate suggestions to be presented to a user”].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 - 8, 15 – 16, 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olds et al (U.S. 2008/0046405 A1) in view of Johnson et al (U.S. 2014/0289636 A1).

Olds teaches a method, system for generating suggestion by searching databases such as data source 108 (Fig. 1), Lexicon 310, 312 in Fig. 2. The Lexicon can be categorized into dimensions (paragraph 0018 of Olds). Therefore, the databases must be indexed in order to be searched, and therefore, inherently disclose “indexing a document in the corpus to update the sound index”. In case the Applicant disagrees, the Examiner provides another example.
Johnson, in the same field of endeavor, discloses a method, system for displaying relate information (see abstract of Johnson), including the teaching of:
Receiving a query: See Fig. 10, step 1000, paragraph 0181 of Johnson [“the processing system 210 generates the search query”].
Search the Phonetic code to generate results: See Fig. 10 of Johnson.
indexing a document in the corpus to update the sound index: See paragraph 0174, 0179, 0183 of Johnson [“The name matching process includes generating a phonetic code representing the name”, “Accordingly, the T names are then coded as phonic codes at step 1070, with the resulting phonic codes (approximately 37,000 codes), being stored in a phonic code index 1002”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Johnson into the invention of Olds since both invention were available and the combination would provide more desirable results and reduce the time searching for information.
♦As per claims 8, 16, 24,
“wherein indexing the document comprises: determining a set of terms of the document: for each term of the set of terms of the document: determining if the term is in the sound generating a phonetic code representing the name”, “Accordingly, the T names are then coded as phonic codes at step 1070, with the resulting phonic codes (approximately 37,000 codes), being stored in a phonic code index 1002”]. Also see Fig. 3 and associated texts of Olds wherein frequencies are maintained.
The following are some other related arts:
Kumar et al (U.S. 2015/0212791 A1) discloses a method for searching data using Phonetic search assistance (paragraph 0086 of Kumar).
Sargent et al (U.S. 20060080303 A1) discloses a method for generating autocompleting using Phonetic coding (paragraph 0196, 0197, 0200 of Sargent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161